Exhibit 10.2 
 
DOVER CORPORATION
EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN
(Amended and Restated as of January 1, 2009)
 
1. Purpose. The purposes of the Dover Corporation Executive Officer Annual
Incentive Plan (the “Plan”) are to provide annual incentive compensation to
designated executive officers of Dover Corporation (the “Company”) based on the
achievement of established performance targets, to encourage such executive
officers to remain in the employ of the Company, to assist the Company in
attracting and motivating new executive officers and to qualify the incentive
payments awarded under the Plan (the “Awards”) as qualified “performance-based
compensation” so that payments under the Plan shall be deductible in accordance
with Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).
 
2. Eligibility. The Compensation Committee of the Board of Directors of the
Company (the “Committee”) shall each year determine the Executive Officers of
the Company eligible to participate in the Plan (the “Participants”). For
purposes hereof, “Executive Officers” shall mean the Chief Executive Officer and
the Chief Operating Officer of the Company, each executive of the Company or an
Affiliate who reports directly to the Chief Executive Officer or the Chief
Operating Officer of the Company, and any other executive of the Company or an
Affiliate as may be selected by the Committee or who is an “executive officer”
of the Company within the meaning of Rule 3b-7 under the Securities Exchange Act
of 1934. As used herein, “Affiliate” shall mean each corporation that is a
member of the Company’s affiliated group, within the meaning of Section 1504 of
the Code (without regard to Section 1504(b) of the Code) other than any
subsidiary of the Company that is itself a publicly held corporation as such
term is defined in Section 162(m) of the Code and the Treasury regulations
issued thereunder and any subsidiaries of such publicly held corporation
subsidiary.
 
3. Performance Periods. Each performance period for purposes of the Plan shall
have a duration of one calendar year, commencing January 1 and ending the next
December 31 (“Performance Period”).
 
4. Administration. The Committee shall have the full power and authority to
administer and interpret the Plan and to establish rules for its administration
including, without limitation, correcting any defect, supplying any omission or
reconciling any inconsistency in this Plan in the manner and to the extent it
shall deem necessary to carry this Plan into effect. Unless otherwise specified
by the Committee at the time of grant, all Awards are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(“Qualified Performance Awards”). The Committee retains the discretion to grant
Awards that are not intended to qualify as Qualified Performance Awards, to
determine the terms and conditions of such Awards and adjust or prorate such
Awards. All decisions of the Committee on any question concerning the selection
of Participants and the interpretation and administration of the Plan shall be
final, conclusive, and binding upon all parties.
 
5. Performance Targets. On or before the 90th day of each Performance Period
(provided that the outcome is substantially uncertain at the time the Committee
establishes the targets), the Committee shall establish in writing one or more
performance targets (“Performance Targets”) for the Performance Period. The
Performance Targets shall in all instances be determined on the basis of the one
or more of the following performance criteria as they apply to the Company as a
whole or to a subsidiary, a division, or business unit: (a) earnings before
interest, taxes, depreciation and amortization, (b) cash flow, (c) earnings per
share, (d) operating earnings, (e) return on equity, (f) return on investment,
(g) total shareholder return or internal total shareholder return, (h) net
earnings, (i) sales or revenue, (j) expense targets, (k) targets with respect to
the value of common






--------------------------------------------------------------------------------



 



stock, (l) margins, (m) pre-tax or after-tax net income, (n) market penetration,
(o) geographic goals, (p) business expansion goals, or (q) goals based on
operational efficiency.
 
6. Incentive Payout Calculation. As soon as practicable after the end of each
Performance Period, the Committee shall make a determination in writing with
regard to the attainment of the Company’s Performance Targets specified pursuant
to Section 5 for such Performance Period and shall calculate the possible payout
of incentive awards for each Participant.
 
7. Reduction Of Calculated Payouts. The Committee shall have the power and
authority to reduce or eliminate for any reason the payout calculated pursuant
to Section 6 that would otherwise be payable to a Participant based on the
established target Award and payout schedule, provided, however, that the
exercise of discretion to reduce or eliminate the payout to one Participant may
not result in an increase in the amount payable to another Participant.
 
8. Payouts. Qualified Performance Awards shall not be paid before the Committee
certifies in writing that the Performance Targets specified pursuant to
Section 5 have been satisfied. No portion of a Qualified Performance Award may
be paid if the Performance Targets have not been satisfied. Notwithstanding the
forgoing, the Committee may, in its sole and absolute discretion, permit the
payment of Qualified Performance Awards with respect to a Performance Period in
the case of death or disability of the Participant or a change in ownership or
control of the Company (within the meaning of Section 280G of the Code) during
such Performance Period without regard to actual achievement of the Performance
Targets and whether or not payment of such Awards would be deductible under
Section 162(m) of the Code but only if such payment would not cause Awards made
under the Plan to fail to be qualified performance-based compensation under
Section 162(m) of the Code and Treasury regulations issued thereunder. The
Committee may, in its sole and absolute discretion, permit the payment of Awards
which are not Qualified Performance Awards without regard to actual achievement
of the Performance Targets. In no event shall the payout under the Plan to any
Participant for any Performance Period exceed $5 million. Payment of the Award
determined in accordance with the Plan for each Performance Period shall be made
to a Participant in cash within two and one-half (21/2) months following the
Performance Period.
 
9. Miscellaneous Provisions.
 
(a) The Board of Directors of the Company shall have the right to suspend or
terminate the Plan at any time and may amend or modify the Plan with respect to
future Performance Periods prior to the beginning of any Performance Period,
provided that no such amendment or modification which is expected to materially
increase benefits payable to Participants under the Plan who are “covered
employees” within the meaning of Section 162(m) of the Code (“Covered
Employees”) shall be made unless such measures as the Committee deems necessary
for the increased benefit to be deductible as qualified performance-based
compensation pursuant to Section 162(m) of the Code have been taken.
 
(b) Nothing contained in the Plan or any agreement related hereto shall affect
or be construed as affecting the terms of the employment of any Participant
except as specifically provided herein or therein. Nothing contained in the Plan
or any agreement related hereto shall impose or be construed as imposing any
obligation on (i) the Company or any Affiliate to continue the employment of any
Participant or (ii) any Participant to remain in the employ of the Company or
any Affiliate. The Company reserves the right to make bonus or other incentive
awards to Participants under other plans maintained by the Company or otherwise
as determined by the Company in its sole discretion, which other plans or
arrangements need not be intended to meet the requirements of Section 162(m) of
the Code.
 
(c) No person shall have any claim to be granted an Award under the Plan and
there is no obligation of uniformity of treatment of eligible employees under
the Plan. Awards under the Plan may not be assigned or alienated.






--------------------------------------------------------------------------------



 



(d) The Company or Affiliate, as applicable, shall have the right to deduct from
any Award to be paid under the Plan any federal, state or local taxes required
by law to be withheld with respect to such payment.
 
(e) If any provision of the Plan or an Award would cause the Awards granted to a
Covered Employee not to be qualified “performance-based compensation” under
Section 162(m) of the Code, that provision, insofar as it pertains to such
Covered Employee, shall be severed from, and shall be deemed not to be a part
of, the Plan or an Award, but the other provisions hereof shall remain in full
force and effect.
 
(f) It is intended that the Awards granted under the Plan shall be exempt from,
or in compliance with, Section 409A of the Code. In the event any of the Awards
issued under the Plan are subject to Section 409A of the Code, it is intended
that no payment or entitlement pursuant to this Plan will give rise to any
adverse tax consequences to a Participant under Section 409A of the Code. The
Plan shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Company may
unilaterally take any action it deems necessary or desirable to amend any
provision herein to avoid the application of, or excise tax under, Section 409A
of the Code provided that such action is consistent with the requirements of
Section 162(m) of the Code. Neither the Company nor its current or former
employees, officers, directors, representatives or agents shall have any
liability to any current or former Participant with respect to any accelerated
taxation, additional taxes, penalties, or interest for which any current or
former Participant may become liable in the event that any amounts payable under
the Plan are determined to violate Section 409A.
 
(g) Notwithstanding anything herein to the contrary, to the extent required by
Section 409A of the Code and Treasury regulations, upon a termination of
employment (other than as a result of death) of a person determined by the Board
of Directors of the Company (or a committee of the Board of Directors as such
body shall delegate) to be a “specified employee” (within the meaning of
Section 409A of the Code), distributions determined, in whole or in part, to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code shall be delayed until six months after such
termination of employment if such termination constitutes a “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
Treasury regulations issued thereunder) and such distribution shall be made at
the beginning of the seventh month following the date of the specified
employee’s termination of employment.
 
10. Adoption. The Plan initially became effective as of January 1, 1998 subject
to approval by the shareholders of the Company which was obtained on April 28,
1998. The Plan was subsequently re-approved by the Company shareholders on
April 2, 2003 and May 1, 2008, and was amended and restated in its entirety
effective January 1, 2009 to comply with the provisions of Sections 409A and
162(m) of the Code and applicable guidance issued by the Treasury Department and
the Internal Revenue Service. For the period from January 1, 2005 to
December 31, 2008, the Plan was administered in good faith compliance with
Section 409A of the Code and applicable guidance issued by the Treasury
Department and the Internal Revenue Service. The Plan is hereby further amended
and restated in its entirety effective January 1, 2009, subject to approval by
the shareholders at the May 7, 2009 shareholders meeting.


